DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The phrase “an illumination optical system for endoscope” in line 1 should be “an illumination optical system for an endoscope” or similar.  Appropriate correction is required. 
Similarly, Claims 11-13 are objected to because of the following informalities:  The phrase “an optical adapter for endoscope” in line 1 should be “an optical adapter for an endoscope” or similar.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The phrases “adjacent two total reflection surfaces” in line 2 and “adjacent two transmission surfaces” in line 3 should be “two adjacent total reflection surfaces” and “two adjacent transmission surfaces”, respectively, or similar.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an illumination optical system for endoscope including an insertion section configured to be inserted into a subject” in lines 1-2.  This limitation is indefinite because it is unclear if the insertion section is positively recited as an element of the illumination optical system or is an element of the endoscope with which the illumination optical system is used.  For the remainder of this Action, it is assumed that the insertion section is a portion of the endoscope, which is not positively recited.
Claim 3 recites “an angle in a range of an angle equal to or larger than 60° and equal to or smaller than 85°” in line 3 and “an angle in a range of an angle larger than 0° and equal to or smaller than 30°” in line 5.  These limitations are each indefinite because it is unclear if the term “range” refers to values in between the given angle values or to an amount of deviation from the given angle values.  For the remainder of this Action, it is assumed that the first angle is equal to or larger than 60° and equal to or smaller than 85° while the second angle is larger than 0° and equal to or smaller than 30°.
Claims 5-6 recite “a surface parallel to the predetermined direction” respectively in line 4.  This limitation is indefinite because it is unclear how the surface, having multiple dimensions, is arranged to be parallel to the predetermined direction.  Additional clarification is required.  For the remainder of this Action, it is assumed that a part of the plurality of convex-shaped sections is disposed in the same plane as another part of the plurality of convex-shaped sections, and the plane has a dimension that extends in the same direction as the predetermined direction.
Claim 11 recites “an endoscope including the insertion section” in line 2.  However, an “endoscope attachable to a distal end portion” has previously been recited in line 1.  This limitation is indefinite because it is unclear if the endoscope refers to the same element previously recited.  For the remainder of this Action, it is assumed that the optical adapter is attachable to an endoscope including a distal end portion of an insertion section.
Claims 12 recites “to a longitudinal axial direction or in an oblique direction” in line 3.  This limitation is indefinite because it is unclear how the longitudinal axial direction and the oblique direction are defined with respect to the recited elements.  For example, the longitudinal axis direction and the oblique direction may refer to the optical adapter or to the endoscope.  For the remainder of this Action, it is assumed that each of the direction are defined with respect to the optical adapter.
Similarly, Claim 13 recites “in a longitudinal axial direction” in line 3.  This limitation is indefinite as discussed above.  For the remainder of this Action, it is assumed that this direction is defined with respect to the optical adapter.
Similarly, Claim 14 recites “from a proximal end side” in line 2.  This limitation is indefinite because no element has been defined as having a proximal end, and it is unclear how the “proximal end side” can be related to the structure of the optical element.  Additional clarification is required.  For the remainder of this Action, it is assumed that “the proximal end side” refers to the portion of the optical adapter opposite the emission surface.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190107707 A1 by Takahashi (hereinafter “Takahashi ‘707”) in view of JP 2015226712 A by Takahashi (hereinafter “Takahashi ‘712”).
Regarding Claim 1, Takahashi ‘707 discloses an illumination optical system for endoscope including an insertion section configured to be inserted into a subject (endoscope apparatus 1; [0041]; Fig. 1), the illumination optical system for endoscope comprising an optical element including an incident surface provided at a distal end portion of the insertion section (an optical adapter 10 with an observation window is removably mounted on distal end portion 11 of endoscope 3; [0044-45]; Fig. 1), light being made incident on the incident surface as incident light from a proximal end side of the insertion section (illumination light from light guide 11y is emitted to optical member in the distal end portion 11; [0070, 74]; Fig. 4), and an emission surface for emitting the light as illumination light (light is emitted from an emission surface of optical members 23a1, 23b1; [0074]; Figs. 6-7), wherein 
the emission surface includes a diffusing section that diffuses the emitted light (diffusion surface of optical members 23a1, 23b1; [0066]; Fig. 7).
However, Takahashi ‘707 does not positively disclose the diffusing section includes a plurality of convex-shaped sections extending in a predetermined direction on the emission surface, and 
each of the convex-shaped sections includes a total reflection surface having a first angle with respect to the emission surface, the total reflection surface totally reflecting the incident light, and a transmission surface having a second angle smaller than the first angle with respect to the emission surface, the transmission surface transmitting and emitting reflected light totally reflected on the total reflection surface and the incident light. 
Takahashi ‘712 teaches a light distribution member 17 with a prism surface having inclined surfaces IS which extend vertically upward from the prism surface to a plane part FS as shown in Fig. 8 ([0029-30]).  As shown by the arrows in Fig. 8, light is incident on the inclined surfaces IS and deflects at angles α1 and α2 corresponding to each surface.  The angle α2 is smaller than the angle α1.  Light further passes through the flat plane part FS of each prism of the prism surface, such that light is emitted from the top and side surfaces of the prisms as shown in Fig. 7 ([0044]; Figs. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface disclosed by Takahashi ‘707 with the prism structure taught by Takahashi ‘712 with the benefit of controlling light distribution for materials having different refractive indices (Takahashi ‘712 [0045]).
Regarding Claim 2, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 1, however does not positively teach wherein each of the convex-shaped sections includes two convex sections, each of which is formed by the total reflection surface and the transmission surface to be plane symmetrical with respect to a surface orthogonal to the emission surface and parallel to the predetermined direction.
Takahashi ‘712 further teaches each prism of the prism surface comprising four inclined surfaces IS, each intersecting the flat plane part FS.  As shown in Fig. 7, the flat plane part FS is rectangular and is formed on a plane parallel to the prism surface.  The inclined surfaces intersecting at opposite sides of the flat plane part FS are arranged along a plane extending upwards from the prism surface ([0030-31]; Figs. 7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface disclosed by Takahashi ‘707 with the prism structure taught by Takahashi ‘712 with the benefit of controlling light distribution for materials having different refractive indices (Takahashi ‘712 [0045]).
Regarding Claim 4, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 2, however does not positively teach wherein a depth of a first groove formed by adjacent two total reflection surfaces is larger than a depth of a second groove formed by adjacent two transmission surfaces.
Takahashi ‘712 further teaches grooves in the emission surface 17b defined by angles α1 and α2 as shown in Fig. 8.  As the angles α1 and α2 vary with corresponding inclination angles θ1 and θ2 of different values, multiple groove depths are defined for the surface.  Each groove is formed by adjacent prisms including flat plane parts FS and inclined surfaces IS ([0035-38]; Figs. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface disclosed by Takahashi ‘707 with the prism structure taught by Takahashi ‘712 with the benefit of controlling light distribution for materials having different refractive indices (Takahashi ‘712 [0045]).
Regarding Claim 5, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 1, wherein a part of the emission surface [is] plane symmetrical to another part of the surface parallel to the predetermined direction (light is emitted from an emission surface of optical members 23a1, 23b1; [0074]; Figs. 6-7).
However, Takahashi ‘707 as modified by Takahashi ‘712 does not positively teach a part of the plurality of convex-shaped sections disposed on plane symmetrical surfaces.
Takahashi ‘712 further teaches the light distribution member 17 having parallel surfaces 17a and 17b positioned on opposite sides along an axial direction of the endoscope.  Light is emitted from the light distribution control member 17 from the entirely of the 17b surface and then provided to illumination window 7 ([0024, 37]; Figs. 7-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surfaces disclosed by Takahashi ‘707 to be covered by prisms as taught by Takahashi ‘712 with the benefit of emitting light from the tip end surface to be further incident on a glass rod (Takahashi ‘712 [0022]).
Regarding Claim 6, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 1, wherein a plurality of regions are provided where a part and another part of the emission surface [are disposed] plane symmetrically with respect to a surface parallel to the predetermined direction (light is emitted from an emission surface of optical members 23a1, 23b1; [0074]; Figs. 6-7). 
However, Takahashi ‘707 as modified by Takahashi ‘712 does not positively teach a part of the plurality of convex-shaped sections disposed on plane symmetrical surfaces.
Takahashi ‘712 further teaches the light distribution member 17 having parallel surfaces 17a and 17b positioned on opposite sides along an axial direction of the endoscope.  Light is emitted from the light distribution control member 17 from the entirely of the 17b surface and then provided to illumination window 7 ([0024, 37]; Figs. 7-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surfaces disclosed by Takahashi ‘707 to be covered by prisms as taught by Takahashi ‘712 with the benefit of emitting light from the tip end surface to be further incident on a glass rod (Takahashi ‘712 [0022]).
Regarding Claim 7, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 1, wherein the illumination optical system for endoscope is an illumination optical system for an endoscope for front view, perspective view, or side view (optical adapter for side view 10; Takahashi ‘707 [0051]).
Regarding Claim 8, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 7, wherein when the illumination optical system for endoscope is the illumination optical system for front view, the optical element is a rod lens (light L2 is emitted from rod lens 46 in the direction of the axis O; Takahashi ‘707 [0069-70, 74]; Figs. 4-5).
Regarding Claim 9, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 7, wherein when the illumination optical system for endoscope is the illumination optical system for side view (optical adapter for side view 10; Takahashi ‘707 [0051]), the optical element is a prism having a substantial U shape or a shape of a part of the substantial U shape including two reflection surfaces for reflecting the incident light (light transmission optical member 51 is U-shaped; Takahashi ‘707 [0077-79]; Fig. 10).
Regarding Claim 10, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 1, however does not positively teach further comprising: a first optical member provided on a side of the emission surface of the optical element and including a sand grain surface on an opposite side of the side of the emission surface; and a second optical member bonded to the first optical member by an adhesive on the sand grain surface.
Takahashi ‘712 further teaches a cover glass 18 with a grain surface formed on the surface 18a on the side of the light distribution control member 17 such that the surfaces 18a and 17b are connected.  This connection is formed by transparent adhesive 19 ([0025-26]; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Takahashi ‘707 with the connection configuration taught by Takahashi ‘712 with the benefit of reducing unevenness of illumination emitted to the subject (Takahashi ‘712 [0026]).
Regarding Claim 11, Takahashi ‘707 discloses an optical adapter for endoscope attachable to a distal end portion of an insertion section of an endoscope including the insertion section configured to be inserted into a subject (endoscope apparatus 1; [0041]; Fig. 1), the optical adapter comprising: 
an optical element including an incident surface provided at the distal end portion (an optical adapter 10 with an observation window is removably mounted on distal end portion 11 of endoscope 3; [0044-45]; Fig. 1), light being made incident on the incident surface as incident light from a proximal end side of the insertion section (illumination light from light guide 11y is emitted to optical member in the distal end portion 11; [0070, 74]; Fig. 4), and an emission surface for emitting the light as illumination light (light is emitted from an emission surface of optical members 23a1, 23b1; [0074]; Figs. 6-7); and 
an illumination window for emitting the illumination light emitted from the emission surface of the optical element (illumination windows 23a and 23b; [0064-65]; Fig. 6), wherein 
the emission surface includes a diffusing section that diffuses the emitted light (diffusion surface of optical members 23a1, 23b1; [0066]; Fig. 7).
However, Takahashi ‘707 does not positively disclose the diffusing section includes a plurality of convex-shaped sections extending in a predetermined direction on the emission surface, and 
each of the convex-shaped sections includes a total reflection surface having a first angle with respect to the emission surface, the total reflection surface totally reflecting the incident light, and a transmission surface having a second angle smaller than the first angle with respect to the emission surface, the transmission surface transmitting and emitting reflected light totally reflected on the total reflection surface and the incident light. 
Takahashi ‘712 teaches a light distribution member 17 with a prism surface having inclined surfaces IS which extend vertically upward from the prism surface to a plane part FS as shown in Fig. 8 ([0029-30]).  As shown by the arrows in Fig. 8, light is incident on the inclined surfaces IS and deflects at angles α1 and α2 corresponding to each surface.  The angle α2 is smaller than the angle α1.  Light further passes through the flat plane part FS of each prism of the prism surface, such that light is emitted from the top and side surfaces of the prisms as shown in Fig. 7 ([0044]; Figs. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface disclosed by Takahashi ‘707 with the prism structure taught by Takahashi ‘712 with the benefit of controlling light distribution for materials having different refractive indices (Takahashi ‘712 [0045]).
Regarding Claim 12, Takahashi ‘707 as modified by Takahashi ‘712 teaches the optical adapter for endoscope according to claim 11, wherein the optical adapter for endoscope emits the illumination light from the illumination window in a direction orthogonal to a longitudinal axial direction or in an oblique direction (illumination light is emitted in direction LD, which is perpendicular to axis O; Takahashi ‘707 [0068]; Fig. 4).
Regarding Claim 13, Takahashi ‘707 as modified by Takahashi ‘712 teaches the optical adapter for endoscope according to claim 11, wherein the optical adapter for endoscope emits the illumination light from the illumination window to a front of the distal end portion in a longitudinal axial direction (light L2 is emitted from rod lens 46 in the direction of the axis O; Takahashi ‘707 [0069-70, 74]; Figs. 4-5).
Regarding Claim 14, Takahashi ‘707 discloses an optical element including an incident surface on which light is made incident as incident light from a proximal end side and an emission surface for emitting the light as emitted light (light is transmitted to an optical adapter 10 from a distal end portion 11 and emitted from an emission surface of optical members 23a1, 23b1; [0070, 74]; Figs. 6-7), wherein 
the emission surface includes a diffusing section that diffuses the emitted light (diffusion surface of optical members 23a1, 23b1; [0066]; Fig. 7).
However, Takahashi ‘707 does not positively disclose the diffusing section includes a plurality of convex-shaped sections extending in a predetermined direction on the emission surface, and 
each of the convex-shaped sections includes a total reflection surface having a first angle with respect to the emission surface, the total reflection surface totally reflecting the incident light, and a transmission surface having a second angle smaller than the first angle with respect to the emission surface, the transmission surface transmitting and emitting reflected light totally reflected on the total reflection surface and the incident light. 
Takahashi ‘712 teaches a light distribution member 17 with a prism surface having inclined surfaces IS which extend vertically upward from the prism surface to a plane part FS as shown in Fig. 8 ([0029-30]).  As shown by the arrows in Fig. 8, light is incident on the inclined surfaces IS and deflects at angles α1 and α2 corresponding to each surface.  The angle α2 is smaller than the angle α1.  Light further passes through the flat plane part FS of each prism of the prism surface, such that light is emitted from the top and side surfaces of the prisms as shown in Fig. 7 ([0044]; Figs. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface disclosed by Takahashi ‘707 with the prism structure taught by Takahashi ‘712 with the benefit of controlling light distribution for materials having different refractive indices (Takahashi ‘712 [0045]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘707 in view of Takahashi ‘712 as applied to claim 1 above, and further in view of US 20120236380 A1 by Miyatake et al. (hereinafter “Miyatake”).
Regarding Claim 3, Takahashi ‘707 as modified by Takahashi ‘712 teaches the illumination optical system for endoscope according to claim 1, wherein when viewed in the predetermined direction, however does not positively teach the first angle is an angle in a range of an angle equal to or larger than 60° and equal to or smaller than 85° with respect to the emission surface and the second angle is an angle in a range of an angle larger than 0° and equal to or smaller than 30° with respect to the emission surface.
Takahashi ‘712 further teaches the angles α1 and α2 vary with the corresponding inclination angles θ1 and θ2.  The angles θ1 and θ2 are preferably within a range of 40-75° for the prisms of the surface 17b ([0035-38]; Figs. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface disclosed by Takahashi ‘707 with the angular configuration taught by Takahashi ‘712 with the benefit of controlling light distribution for materials having different refractive indices (Takahashi ‘712 [0045]).
Miyatake teaches a scanning device in which light is emitted from exit optical surfaces joined by a flat surface.  As shown in Fig. 24, the angles defined by the first optical surface and the flat surface and the second optical surface and the flat surface form a very shallow groove, whereas the angles defined at each apex of the lens are approximately right angles ([0142]; Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface taught by Takahashi ‘707 in view of Takahashi ‘712 with the angular configuration taught by Miyatake with the benefit of improving scanning accuracy (Miyatake [0142]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatashita et al. (US 20140071026 A1)
Kobayashi (US 20190041627 A1)

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795